     Case 19-00529-SMT            Doc 7 Filed 08/07/19 Entered 08/07/19 07:58:29                    Desc Order
                                   Approving Inst Payments Page 1 of 1
INSTO (02/03)




                                            United States Bankruptcy Court for
                                                the District of Columbia
                                         E. Barrett Prettyman U. S. Courthouse
                                           333 Constitution Ave, NW #1225
                                                Washington, DC 20001
                                                     (202) 354−3280
                                                 www.dcb.uscourts.gov


In Re                                                                                    Case No. 19−00529−SMT
Gerald Landon Glover
Debtor                                                                                   Chapter 13




                   ORDER APPROVING PAYMENT OF FILING FEE IN INSTALLMENTS

                  ==========================================================

   IT IS ORDERED that the debtor(s) may pay the filing fee in installments of the terms proposed in the foregoing
application. The debtor's installment dates, per Standing Order §6, are as follows: $90 due by 9/20/2019, $90 due by
11/4/2019 and $40 due by 12/4/2019.

    IT IS FURTHER ORDERED that until the filing fee is paid in full the debtor shall not pay any money for services
in connection with this case, and the debtor shall not relinquish any property as payment for the services in connection
with this case.




Dated: 8/7/19                                              For the Court:
                                                           Angela D. Caesar
                                                           BY: FB
